Citation Nr: 1504806	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  08-36 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to March 25, 2009 and a rating in excess of 20 percent thereafter for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's wife


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975 and from December 1976 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2007 decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veteran Affairs (VA) which denied entitlement to a rating in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine and entitlement to a total disability based on individual unemployability (TDIU).  During the course of the appeal, in a December 2009 rating decision, degenerative disc disease of the lumbar spine was increased to 20 percent disabling effective March 26, 2009 and a January 2013 rating decision granted entitlement to TDIU.  

The Veteran's claim was most recently remanded in March 2011 for additional development. The case has since been returned to the Board for adjudication.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

In April 2010, the Veteran presented testimony at a Travel Board hearing at the RO before a Veterans Law Judge.  The Board notes a complete written transcript was not produced due to a malfunctioning of the recording tape and the Veteran was notified of this in a letter and provided an opportunity to have a new hearing.  The Veteran declined to have a new hearing on a form dated January 19, 2011.  Further, the Veteran's Law Judge who conducted the April 2010 hearing has retired.  In an October 2014 letter, the Veteran was offered another hearing before a different Veterans Law Judge who would ultimately decide this appeal.  The Veteran did not respond to the Board's letter asking if he desired a hearing before another Veterans Law Judge pursuant to 38 U.S.C.A. § 7197(c) (West 2002); 38 C.F.R. § 20.707 (2014).  The Board will thus consider the testimony and any evidence presented at the April 2010 proceeding.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's degenerative disc disease of the lumbar spine has been manifested by forward flexion limited to at worst 35 degrees due to pain without ankylosis or incapacitating episodes necessitating bed rest prescribed by a physician.

2.  Throughout the entire timeframe on appeal, the Veteran has exhibited symptoms of mild, incomplete paralysis of the right lower extremity. 

3.  Throughout the entire timeframe on appeal, the Veteran has exhibited symptoms of mild, incomplete paralysis of the left lower extremity.


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for entitlement to a rating of 20 percent, but no higher, for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

2.  Resolving all doubt in the Veteran's favor, the criteria for separate 10 percent disability rating for incomplete paralysis of the right lower extremity for the entire timeframe on appeal is met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2014).
 
3.  Resolving all doubt in the Veteran's favor, the criteria for separate 10 percent disability rating for incomplete paralysis of the left lower extremity for the entire timeframe on appeal is met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board most recently remanded this claim in March 2011 for further development, specifically for a VA examination to adequately address the current nature and severity of the Veteran's degenerative disc disease of the lumbar spine to include neurological manifestations affecting either lower extremity and to obtain Social Security Administration (SSA) disability records.  The Veteran was provided with a VA examination in May 2011, SSA records were obtained and an updated examination in June 2012 was provided.  The claim was readjudicated in a January 2013 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

March 2007, April 2008 and November 2012 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in the January 2013 SSOC.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records, VA treatment records and VA examinations are in the file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been obtained, to the extent possible.  As noted above, Social Security Administration (SSA) disability records are associated with the file.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran has been afforded a VA spine examination most recently in June 2012.  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA examiner considered the Veteran's description and history of his symptoms, reviewed the claims file, conducted a thorough examination and provided a detailed report of the Veteran's condition.  Further, there is no indication of any additional relevant evidence or information that has not already been obtained.  The Board finds the examination report contains sufficient bases and findings for the Board to render a decision in this appeal.  

As noted above, the Veteran also was afforded an April 2010 hearing before a now retired Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  The transcript was not fully transcribed because of malfunctioning of recording equipment.  But this is nonprejudicial when considering the retired Veterans Law Judge's hearing worksheet (VA Form 4283)) and given the RO's subsequent development that specifically included having the Veteran undergo the more recent VA examinations in May 2011 and June 2012 as the Veteran testified his symptoms were worsening during the hearing.  A review of the hearing notes taken during the hearing reflects that the undersigned Veterans Law Judge correctly identified the issues on appeal and noted the Veteran's arguments as well as the relevant evidence necessary to substantiate the claims, including the additional information that would be obtained from having him undergo those additional VA examinations.  See 38 C.F.R § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Certainly then, he was not prejudiced in the conducting of that hearing.  See Bryant at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes (DCs), is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

The rating criteria for spine disabilities are expressed under DCs 5235 through 5242.  In this case, the Veteran's lumbar spine disability has been rated under DC 5237, which governs disabilities due to lumbosacral or cervical spine strain.  Regardless of which criteria between DC 5235 through 5242 that the RO selects, disabilities characterized under those diagnostic codes are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  

Under the General Rating Formula, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine, including the lumbar spine, is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243, Note (2); see also Plate V.  

The normal combined range of motion for the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, DCs 5235-5243.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  See Plate V.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243.

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

DC 8520 provides the rating criteria for paralysis of the sciatic nerve. Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Factual Background 

VA treatment records from 2006 through 2007 reflect subjective complaints of chronic low back pain and radiating pain in the right lower extremity.  For example, physical therapy and clinic treatment records from September 2006 reflect the Veteran complained of chronic low back pain daily with flare-ups of pain that radiated down his right leg.  An assessment of chronic lumbar radiculopathy was provided.  The Veteran pain was described as a constant aching and throbbing lumbar pain with intermittent, sharp, stabbing and burning pain through the right lower extremity to the ankle.  A mildly antalgic gait was observed.  A September 2006 MRI of the back was abnormal and the Veteran was referred to neurology.  A January 2007 neurosurgery consultation documented the Veteran's subjective complaints of right leg radiating pain and low back pain.  He denied any weakness, numbness, bowel or bladder dysfunction.  Strength was 5/5 for the bilateral lower extremities throughout.  Reflexes were 2+ at the knees and ankles.  An MRI was reviewed and the assessment was that the Veteran had chronic low back pain but there was no evidence of radiculopathy or myelopathy.  Treatment included medication, physical therapy and a home exercise program.  

A March 2006 VA examination addressed the Veterans low back pain.  The Veteran denied urinary incontinence, frequency, urgency, erectile dysfunction, fecal incontinence, leg or foot weakness, visual dysfunction, paresthesias, falls, dizziness, unsteadiness, urinary retention and obstipation but endorsed monthly numbness.  Flare-ups occurred and lasted two to three days and occurred every two to three weeks.  Flare-ups were severe and his impression of functional impairment was that he was "laid out" during the flare ups.  The precipitating and aggravating factor was bending.  An alleviating factor was rest.  There was mild fatigue, moderate decreased motion and mild stiffness.  He denied weakness and spasm.  Pain was severe daily and radiated to his legs.  Pain was burning, sharp and radiating.  The IVDS location was L5-S1.  The Veteran reported traction for seven days in twelve months.  The physical examination resulted in a normal inspection for posture, head position and symmetry in appearance.  Gait was normal.  There was no abnormal spinal curvature.  Range of motion testing resulted in flexion to 80 degrees with pain at 70; extension to 30 degrees with pain at 20; right and left lateral flexion to 30 degrees with pain at 20; and right and left lateral rotation to 30 degrees.  There was no additional limitation of motion on repetitive use of the joint.  The detailed motor examination reflected active movement against full resistance at 5/5 for right elbow flexion and extension.  The sensory examination of the bilateral upper and lower extremities was 2 (normal) for vibration, pain, light touch and position sense except for light touch in the right lower extremity which was 1 (impaired).  The detailed reflex examination was normal bilaterally at 2+ for biceps, triceps, brachioradialis, finger jerk, abdominal, knee jerk and ankle jerk.  Lasegue's sign was negative.  A lumbosacral spine MRI was noted and the conclusion was a posterior disc bulge at L5-S1 somewhat asymmetric to the left with superimposed facet hypertrophic changes causing mild left lateral recess stenosis with mild impingement upon the traversing left S1 nerve root at the level.  The diagnosis was degenerative disc disease.  Effects on daily activities were mild for recreation and travel, moderate for chores and severe for exercise and sports.  There was no effect on shopping or feeding.  The effect on occupational activities were significant as the Veteran lost his job due to the need for narcotic analgesia.  

The Veteran was afforded a VA examination in March 2007.  The Veteran reported his course since onset of the condition was progressively worse.  Treatment included medications and response was fair.  There was no history of hospitalization or surgery.  There was no history of urinary incontinence, urgency, retention requiring catheterization, frequency, Nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, visual dysfunction or dizziness.  There was no fatigue, decreased motion or weakness.  There was stiffness, spasms and pain in the low back.  Pain was described as an ache or throb.  Pain was described as severe, constant and daily.  There was radiation of pain from his left leg down to the back of his calf and foot described as shooting.  Flare-ups were severe, lasted hours and occurred every one to two months.  He was able to walk more than 1/4 mile but less than 1 mile.  There was no objective abnormality of the thoracic sacrospinalis including spasm, atrophy, guarding, and pain with motion, tenderness or weakness.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for an abnormal gait or spinal contour.  Inspection of the spine revealed normal posture, head position, symmetry in appearance and gait.  There was no abnormal spinal curvature.  The detailed motor examination resulted in active movement against full resistance in elbow flexion/extension, wrist flexion/extension, finger flexors/abduction, thumb opposition, hip flexion/extension, knee extension, and ankle dorsiflexion/plantar flexion.  The detailed sensory examination of the upper and lower extremities revealed normal results at 2 for vibration, pain (pinprick), light tough and position sense.  There was no abnormal sensation.  The detailed reflex examination resulted in normal findings at 2+ for biceps, triceps, brachioradialis, finger jerk, and knee jerk.  There was no thoracolumbar spine ankylosis.  Range of motion testing revealed forward flexion from 0 to 70 degrees, with pain at 50 degrees; extension from 0 to 20 degrees with pain at 0 degrees; lateral flexion from 0 to 20 degrees with pain at 10 degrees; lateral rotation was from 0 to 20 degrees, with pain at 0 degrees.  Resisted isometric movement was normal.  There was pain on active and passive motion.  There was no pain upon repetitive use and no additional loss of motion.  An October 2006 MRI found multiple level of degenerative disc disease.  A September 2006 X-ray revealed mild spondylosis of the lower lumbar spine with a slightly narrowed disc space at L4 through S1 and facet arthopathy at L4-S1.  The Veteran reported he was unemployed due to disability of lumbar degenerative disc disease and the problem associated with the diagnosis was low back pain.  Effects on usual daily activities were mild for feeding and grooming, moderate for chores, shopping, bathing and dressing and severe for exercise, recreation, traveling and sports were prevented.  

The Veteran submitted statements received in April and November 2008 where he argued that the 2007 VA examination findings were inaccurate.  He claimed he experienced a spasm and a very loud pop while he was bending forward for the examination to the extent that the doctor told him to be careful and not to hurt himself.  He constantly had tenderness, weakness, and guarding of his back.  He did not have a normal posture or gait for more than 10 years as he walked with a limp and it was documented in SSA records.  Guarding occurred when doing activities such as trying to bend, stoop, lift, turn, raise either leg to shower, put on pants or socks or tying his shoes.  He reported numerous spasms in his back which caused him to fall to the floor and left him unable to get up for 30 minutes.  Pain radiated down to his left leg and hip very bad.  He asserted he had ten to twelve incapacitating episodes each lasting three to five days on average with some lasting longer.  

A private treating medical professional wrote an undated letter received in November 2008 reporting, in part, the Veteran suffered from back pain.  His most recent MRI showed a multi-level disc disease in his lumbar spine which included a bulging disk and disk space narrowing.  The Veteran described the classic symptoms of spinal radiculopathy.  His pain continued despite physical therapy and spinal injections.  He was evaluated at the VA neurosurgery department and surgical intervention was not recommended. 

VA treatment records from 2008 to 2010 reflect continued complaints of back pain, radiating pain down his lower extremities and spasms.  An April 2009 MRI reflected multilevel degenerative changes.  In March 26, 2009 and June 24, 2009 records the Veteran complained of pain.  Cranial nerves were grossly intact.  There were no focal neurologic deficits.  An antalgic gait was noted.  There was an assessment of sciatica and low back pain among other conditions.  In a November 16, 2009 record the Veteran was noted to have full range of motion of his spine and extremities.  Cranial nerves were intact and there were no neurologic deficits.  The Veteran reported a severe muscle spasm that made him fall in April 2010.  There was spasm/tenderness to bilateral thoracic, lumbosacral paraspinals and left subscapularis area.  

The Veteran submitted a statement in April 2010 reporting muscle spasms and associated falling.  

The Veteran testified regarding his symptoms in an April 2010 Board hearing.  The Veteran's wife testified that the Veteran fell due to muscle spasms at least once per month.  The Veteran could only drive two hours at a time.  He could not convince the VA about his back spasms but he was on muscle relaxers for them.  

The Veteran was afforded a VA neurological disorder examination in May 2011.  The problem noted was lumbar radiculopathy with an onset date of 1990.  The Veteran reported spasms in his back which increased over the last five years.  It felt like two knives twisting in his lower back and caused him to fall to the ground when it happened.  He had a low level pain all the time between exacerbations.  He had flare-ups six or eight times per year which lasted three or four days.  The pain sometimes went down the posterior buttock and leg to the dorsal foot and toes.  He sometimes had burning pain in the right ankle.  The course since onset was progressively worse.  The Veteran took medication for the condition and used a lumbar traction device at home once per two weeks.  Response to treatment was fair.  The was no history of neurologic related hospitalization or surgery or neurologic neoplasm.  The physical examination found a normal fundoscopic examination and normal mental status.  Cranial nerves were intact and cerebellar exam was normal.  There was no evidence of chorea or carotid bruits.  The Veteran's baseline gait was mildly antalgic but he was able to walk in tandem and on toes.  Motor strength was 5/5 in the bilateral lower extremities except for 4+/5 for right dorsiflexion of the ankle and great toe.  Deep tendon reflexes were 2+ and symmetric except for 1+ right ankle jerk and bilateral flexor plantar.  Sensation was intact and symmetrical except for the right L5 distribution where there was a decreased light touch and pinprick.  The April 2009 lumbar spine MRI was noted.  The diagnosis was lumbar radiculopathy.  Lumbar radiculopathy resulted in increased tardiness and absenteeism to his usual occupation.  The Veteran had problems with lifting and carrying, decreased strength and lower extremity pain.  

The Veteran was afforded a VA spine examination in June 2012.  The Veteran had a diagnosis of degenerative disc disease.  The Veteran reported constant pain and spasms.  Spasms occurred every three months or so.  He stopped taking showers to prevent falls and took baths.  Flare-ups occurred every three months and included a fall but his back hurt daily.  Range of motion testing revealed forward flexion to 70 degrees with pain at 35 degrees; extension to 30 degrees with pain at 20 degrees; right and left lateral flexion to 20 degrees with pain at 5 degrees; and right and left lateral rotation to 25 degrees with pain at 10 degrees.  There was no additional limitation of motion following repetitive use testing.  The contributing factor of functional loss was from pain on movement.  The Veteran had lumbar paraspinal tenderness.  There was guarding and/or muscle spasm present but did not result in abnormal gait or spinal contour.  Muscle strength testing was 5/5 for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension.  There was no muscle atrophy.  The reflex examination was normal in the knee and ankle bilaterally.  The sensory examination was normal in the upper anterior thigh, thigh/knee, lower leg/ankle and foot/toes.  The straight leg test was negative bilaterally.  The Veteran had radiculopathy with mild paresthesias and/or dysesthesias in the right and left lower extremities.  There was not constant pain, intermittent pain or numbness.  There were no other signs and symptoms of radiculopathy.  The nerve root involved was the L4/L5/S1/S2/S3 and the severity of radiculopathy was mild.  There were no other neurologic abnormalities.  The Veteran had IVDS but did not have any incapacitating episodes over the past twelve months due to IVDS.  The Veteran did not use assistive devices as a normal mode of locomotion.  Imaging studies were performed and documented arthritis.  The condition impacted his ability to work because he had to climb up trucks and check on them.  In the past three months had had dizzy spells due to benign positional vertigo, he had medication but still had the symptoms.  

SSA records reflect the Veteran's primary diagnosis was disorders of the back (disco genic and degenerative) and secondary diagnosis was affective/mood disorders.  The disability onset as of October 17, 2005 for SSA purposes.  Notably, private treatment records from 2003 through 2008 reflect a diagnosis radiculopathy due to degenerative disc disease of the lumbar spine.  A diagnosis of sciatica was provided in March 2009.  

Analysis

The Veteran contends that his service-connected degenerative disc disease of the lumbar spine warrants rating in excess of 10 percent from February 26, 2007 to March 25, 2009 and in excess of 20 percent thereafter.  

Based on the evidence of record, the Board finds that a rating of 20 percent, but no higher, is warranted throughout the entire period of appeal.

For the period prior to March 25, 2009, the Veteran's forward flexion was to 50 degrees, at worst with pain.  Thus, the criteria more closely approximates a higher, 20 percent rating, but no more.   

Beyond March 25, 2009, the Veteran's forward flexion was to 35 degrees, at worst with pain.  

Throughout the entire appeal period, neither the lay nor the medical evidence of record more nearly reflects flexion limited to 30 degrees or less, unfavorable or favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of at least four weeks, but less than six weeks in the past 12 months.  Thus, the lay and medical evidence more nearly approximate the criteria for a 20 percent evaluation, and no more throughout the entire appeal period. 

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome for the entire appeal period.  However, there is no evidence showing that bed rest has been prescribed by a physician.  As such, a higher rating pursuant to the criteria for evaluating intervertebral disc syndrome is not for application.

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.  The lay and medical evidence demonstrates that the currently assigned evaluation of 20 percent throughout the appeal period is appropriate for the Veteran's degenerative disc disease of the lumbar spine.  

The Board finds all reasonable doubt in the Veteran's favor and awards a 10 percent rating for radiculopathy for each lower extremity for the entire timeframe on appeal.  Throughout the timeframe on appeal, the Veteran has reported radiation of pain in his bilateral lower extremities.  The Board notes these symptoms were more pronounced in his right lower extremity.  Nevertheless, given the consistent reports radiating pain in the bilateral lower extremities and the most recent June 2012 VA examination indicating bilateral lower extremity radiculopathy with mild symptoms, the Board finds all reasonable doubt in the Veteran's favor and a separate 10 percent disability rating is warranted for each lower extremity for mild, incomplete paralysis of the sciatic nerve.

The Board notes, however, that there is no indication during the period on appeal that the incomplete paralysis of the bilateral lower extremities is any more than mild in nature.  Throughout the timeframe on appeal, strength, sensory and reflex examinations were sometimes noted as normal, and at other times, there was only decreased sensation or reflexes in the right lower extremity.  In general, the Veteran's motor examinations have revealed normal tone and strength in the bilateral lower extremities.  Although the Veteran is competent to describe radiating pain down through his legs and sometimes into his feet, the consistent lack of significant objective findings weighs against granting a separate rating in excess of 10 percent for either lower extremity.  In other words, his radiculopathy symptoms are no more than mild in nature in each lower extremity.

In sum, the weight of the evidence supports a grant of a 20 percent disability rating for the entire appeal period, but no more for degenerative disc disease of the lumbar spine; and a separate 10 percent disability evaluation for associated mild, incomplete paralysis of the sciatic nerve in each lower extremity are warranted.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's degenerative disc disease of the lumbar spine and associated radiculopathy with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the Veteran's current schedular ratings under the general rating criteria for disabilities of the spine are adequate to fully compensate him for his disabilities on appeal.  

As discussed above, the current ratings are adequate to fully compensate the Veteran for his pain, radiating pain and limited motion. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.














(CONTINUED ON NEXT PAGE)
ORDER

For the entire timeframe on appeal, a 20 percent rating, but no more, for degenerative disc disease of the lumbar spine is granted.  

For the entire timeframe on appeal, a separate 10 percent rating for radiculopathy of the right lower extremity is granted, subject to the regulations governing the award of monetary benefits.

For the entire timeframe on appeal, a separate 10 percent rating for radiculopathy of the left lower extremity is granted, subject to the regulations governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


